Citation Nr: 0618979	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  02-17 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for residuals of a 
bilateral shoulder injury.

3.  Entitlement to service connection for residuals of an 
upper back/neck injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky





INTRODUCTION

The veteran had active service from July 1956 to July 1960.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2002 decision of the Buffalo, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The RO granted service connection for degenerative joint 
disease (i.e., arthritis) of the left knee and left hip, as 
residuals of injuries sustained while in the military.  
But the RO denied service connection for additional disorders 
involving the low back, shoulders, upper back/neck and for 
headaches - also claimed as residuals of injuries sustained 
while in the military.

In October 2003, the Board granted the veteran's claim for 
service connection for headaches and remanded his remaining 
claims to the RO for further development and consideration.  
The remand was via the Appeals Management Center (AMC).  The 
AMC completed the development requested, continued to deny 
these claims, and returned the case to the Board for further 
appellate consideration.

Aside from the claims for back, neck, and shoulder disorders, 
also at issue is an additional claim for service connection 
for degenerative joint disease of the right knee.  This 
additional claim, however, must be further developed before 
being decided.  So it is being remanded to the RO via the 
AMC.  VA will notify the veteran if further action is 
required on his part.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims concerning his back, neck and 
shoulder disorders, apprised of whose responsibility - his 
or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of these claims has been obtained.

2.  There is no persuasive medical nexus evidence of record 
causally or etiologically relating any current low back 
disorder to the veteran's service in the military, including 
to any injuries he may have sustained while in service.

3.  There is also no persuasive medical nexus evidence of 
record indicating the veteran's bilateral shoulder disorder 
is causally or etiologically related to his service in the 
military, including to any injuries he may have sustained 
during service.

4.  As well, there is no persuasive medical nexus evidence of 
record causally or etiologically relating any current upper 
back/neck disorder to the veteran's service in the military, 
including to any injuries he may have sustained while in 
service.


CONCLUSIONS OF LAW

1.  The veteran's low back disorder was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2005).

2.  The veteran's bilateral shoulder disorder was not 
incurred or aggravated during service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2005).

3.  The veteran's upper back/neck disorder was not incurred 
or aggravated during service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held that, to the extent possible, VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

Also recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  


The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this case at hand, the veteran was sent a VCAA letter in 
May 2002, and again in May 2004, most recently as directed in 
the Board's October 2003 remand.  He was not sent a VCAA 
letter prior to the March 2002 initial adjudication and 
denial of his claims for service connection for the various 
disabilities at issue.  The VCAA letters also did not discuss 
the disability rating and effective date elements from 
Dingess, in the event service connection is granted.  But all 
of this, while indeed unfortunate, is nonprejudicial.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
This is because, as the Board will conclude below, 
the preponderance of the evidence is against the service 
connection claims, so any questions concerning the 
appropriate disability rating or effective date 
to be assigned are rendered moot.  See Dingess, 2006 WL 
519755, at *12 ("Other statutory and regulatory provisions 
are in place to ensure that a claimant receives assistance 
throughout the appeals process.  ...To hold that section 
5103(a) continues to apply after a disability rating or an 
effective date has been determined would essentially render 
sections 7105(d) [SOC provisions] and 5103A [duty to assist 
provisions] and their implementing regulations insignificant 
and superfluous, thus disturbing the statutory scheme.")

The May 2002 and May 2004 VCAA letters indicated what 
evidence the veteran was responsible for obtaining and what 
VA had done and would do in helping him obtain supporting 
evidence.  Thus, the letters satisfied the first three 
elements of content-complying VCAA notice discussed in 
Pelegrini II.  Admittedly, there was no specific mention, per 
se, of the "fourth element" discussed in Pelegrini II, 
but the letters nonetheless explained that the veteran should 
identify and/or submit any supporting evidence.  So the 
content of those VCAA notices substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

As previously mentioned, the VCAA notices in May 2002 and May 
2004 were after the RO's initial adjudication of the 
veteran's claims in March 2002.  So this did not comply with 
the requirement that VCAA notice precede the initial RO 
adjudication.  But in Pelegrini II, the Court clarified that 
in cases, as here, where the VCAA notice was not issued until 
after the initial adjudication in question, VA does not have 
to vitiate the initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.  And, here, the May 
2002 and May 2004 VCAA notices provided the veteran with 
ample opportunity to respond with evidence to substantiate 
his claims before his appeal was certified (and re-certified) 
to the Board.  He has not indicated that he has any 
additional relevant evidence to submit or that needs to be 
obtained.  His representative submitted an additional 
statement in June 2006 addressing the RO's (AMC's) 
development of the case since the Board's October 2003 remand 
- which, again, was partly to ensure compliance with the 
VCAA before deciding the appeal.  Consequently, "the record 
has been fully developed," and "it is difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  



The Board finds that the evidence of record does not 
establish entitlement to service connection for residuals of 
low back, bilateral shoulder, or upper back/neck injuries.  
The veteran's service medical records (SMRs) are entirely 
unremarkable for complaints, treatment, or diagnoses of any 
back, shoulder, or neck disorders - including as residuals 
of his November 1958 motor vehicle accident.  His service 
medical records do not refer to any injuries to these areas 
at the time of that accident.  And he did not complain of any 
defects involving his low back, shoulders or upper back/neck 
during his June 1960 service department separation physical 
examination.  Also, none were noted during the objective 
clinical portion of that evaluation.  The mere fact that he 
did not report any complaints referable to his back, neck or 
shoulders, or mention residuals of any previous injuries to 
these areas in the manner now alleged, including during his 
military separation examination, in turn suggest he was not 
having any problems with these areas of his body 
at that particular time, certainly any of any real 
significance.  This is probatively significant and given a 
lot of weight and credibility because this was at a time 
contemporaneous to the alleged injuries in question, when 
there was no incentive - financial or otherwise - to 
fabricate information for personal gain.  See, e.g., Struck 
v. Brown, 9 Vet. App. 145, 155-56 (1996).  It stands to 
reason that, if he indeed had back, shoulder, or neck 
problems when separating from the military, particularly as a 
residual of injuries, as he is now alleging, then he would 
have mentioned this during his separation examination so that 
he could be properly evaluated.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  But he clearly 
did not, indeed not at any time while in the military for 
that matter.

There also is no objective evidence of continuity of 
symptomatology during the years immediately following the 
veteran's discharge from active military service and the 
initial diagnosis of back, neck, and shoulder disorders.  In 
fact, the evidence of record clearly shows he did not have 
relevant symptoms or receive treatment for his back until his 
first VA examination in March 2001, when he was diagnosed 
with degenerative joint disease (i.e., arthritis) of the low 
back.  That initial diagnosis was nearly 41 years after his 
active duty service in the military had ended.

And the first medical evidence of relevant complaints or 
treatment for a shoulder disorder is a VA medical record 
dated in May 2000.  It shows the veteran received treatment 
for acromioclavicular arthritis with impingement.

Likewise, the veteran did not have any relevant complaints or 
receive treatment for upper back/neck problems until his July 
2004 VA examination.

In all of the above scenarios, it was many years (in fact, 
decades) after service before the initial manifestation of 
relevant symptoms or a resulting diagnosis.  So continuity of 
symptomatology following service is not established.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  

More significantly, the July 2004 VA examiner determined 
there is no relationship between the veteran's current low 
back, bilateral shoulder, and upper back/neck problems and 
his military service.  The VA examiner found that the 
veteran's chronic supraspinatous tendonitis, degenerative 
intervertebral disc disease of the lumbar spine, and 
degenerative intervertebral disc disease of the cervical 
spine were unrelated to his 1958 motor vehicle accident - 
including to his service-connected left lower extremity 
injury.  Instead, said the VA examiner, the veteran's back, 
neck, and shoulder disorders are most likely age-related.  
The VA examiner based his conclusions on the fact that the 
veteran did not have a significant gait abnormality following 
his recovery from his left leg injury and worked in 
construction for many years after service without complaints.



The VA examiner's opinion has significant probative weight 
since he not only considered the veteran's assertions, but 
also undertook a comprehensive clinical examination of him.  
So this opinion has the proper factual foundation and is not 
predicated on unestablished facts or mere allegations.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. 
Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  See also Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability 
and that there is 'a relationship between the disability and 
an injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

The only evidence portending that the veteran's back, neck, 
and shoulder disorders are in any way related to his service 
in the military comes from him personally.  And as a layman, 
he simply does not have the necessary medical training and/or 
expertise to determine the cause of these conditions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 
495-498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  Because of this, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claims, so they must be denied because the preponderance of 
the evidence is unfavorable.  See 38 C.F.R. § 3.102.


ORDER

The claim for service connection for residuals of a low back 
injury is denied.

The claim for service connection for residuals of a bilateral 
shoulder injury is denied.

The claim for service connection for residuals of an upper 
back/neck injury is denied.  


REMAND

In July 2002, the RO denied the veteran's claim for service 
connection for degenerative joint disease of the right knee.  
And later in July 2002, in response, he submitted a VA Form 
21-4138 (Statement in Support of Claim) indicating he 
disagreed with the July 2002 decision denying this claim.  
That July 2002 statement was a timely notice of disagreement 
(NOD) with the RO's July 2002 decision denying service 
connection for a right knee disorder.  So this claim must be 
remanded to the RO for issuance of a statement of the case 
(SOC), as opposed to merely referred there.  See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  The veteran also 
must be given an opportunity to perfect an appeal to the 
Board concerning this additional issue by submitting a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 
20.302, 20.303, 20.304, 20.305.



Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

Send the veteran and his representative 
an SOC on the remaining issue of 
entitlement to service connection for 
degenerative joint disease of the right 
knee.  Advise them he still needs to file 
a timely substantive appeal (e.g., a VA 
Form 9) concerning this additional claim, 
if he wants the Board to consider it, and 
inform him of the time limit for doing 
this.

If, and only if, he submits a timely 
substantive appeal concerning this 
additional issue should the case returned 
to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claim that is being remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


